DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2020-060809   Japan   03/30/2020)).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on 02/16/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 02/16/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-17, 19 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Hung et al (US 9,977,627 B1 hereinafte “Hung”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Hung, for example in Figs. 1-7, discloses a memory system (see for example in Figs. 1, 6 related in Figs. 2-5, 7) comprising: a memory device (e.g., 110/610; in Figs. 1, 6 related in Figs. 2-5, 7) configured to store data (see for example in Figs. 1, 6 related in Figs. 2-5, 7); and a controller (e.g., 120/620; in Figs. 1, 6 related in Figs. 2-5, 7) configured to control an operation for the memory device (to be used for a program operation, read operation, or erase operation of the memory cells; see for example in Figs. 1, 6 related in Figs. 2-5, 7), wherein the memory device is configured to: execute a program operation (e.g., program operation; in Figs. 2-4 related in Figs. 1, 5-7) by a first program voltage on a plurality of memory cells belonging to a first address of the memory device (e.g., apply a program voltage to a memory cell; in Fig. 2 related in Figs. 1, 3-7); detect at least one first memory cell among the plurality of memory cells by using a first determination level and a second determination level different from the first determination level (e.g., to define the threshold voltage level; in Fig. 3 related in Figs. 1-2, 4-7), the at least one first memory cell having a threshold voltage of a value different from a value between the first determination level and the second determination level 
Regarding claim 2, Hung, for example in Figs. 1-7, discloses wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, the second determination level is higher than the first determination level (implied the state machine of memory unit is configure with pre-defined operation algorithms, such as a pre-defined read algorithm, a pre-defined program algorithm, and a pre-defined erase algorithm; in Figs. 1-4 related in Figs. 5-7).  
Regarding claim 3, Hung, for example in Figs. 1-7, discloses wherein the program operation is executed without verify after the program operation by the first program voltage (see for example in Fig. 3 related in Figs. 1-2, 4-7).  
Regarding claim 6, Hung, for example in Figs. 1-7, discloses wherein the memory device includes a NAND flash memory (see for example in Fig. 6 related in Figs. 1-5, 7).  
Regarding Independent Claim 7, Hung, for example in Figs. 1-7, discloses a memory device (e.g., 110/610; in Figs. 1, 6 related in Figs. 2-5, 7) comprising: a memory cell array (includes an array of memory cells 612; in Fig. 6 related in Figs. 1-5, 7) configured to store data (see for example in Figs. 1-7); and a circuit configured to control an operation for the memory cell array (e.g., 120/620; in Figs. 1, 6 related in Figs. 2-5, 7), wherein the circuit is configured to: execute a program operation (e.g., program operation; in Figs. 2-4 related in Figs. 1, 5-7) by a 
Regarding claim 8, Hung, for example in Figs. 1-7, discloses wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state at both the first and second determination levels, the second determination level is higher than the first determination level (implied the state machine of memory unit is configure with pre-defined operation algorithms, such as a pre-defined read algorithm, a pre-defined program algorithm, and a pre-defined erase algorithm; in Figs. 1-4 related in Figs. 5-7).  
Regarding claim 9, Hung, for example in Figs. 1-7, discloses wherein the program operation is executed without verify after the program operation by the first program voltage (see for example in Fig. 3 related in Figs. 1-2, 4-7).  
Regarding claim 12, Hung, for example in Figs. 1-7, discloses wherein the memory cell array includes a plurality of strings, and each of the strings includes a first transistor, a second 
Regarding claim 13, Hung, for example in Figs. 1-7, discloses wherein the memory device includes a NAND flash memory (see for example in Fig. 6 related in Figs. 1-5, 7).  
Regarding Independent Claim 14, Hung, for example in Figs. 1-7, discloses a control method of a memory system (see for example in Figs. 1, 6 related in Figs. 2-5, 7) including a memory device (e.g., 110/610; in Figs. 1, 6 related in Figs. 2-5, 7), the control method comprising: executing a program operation (e.g., program operation; in Figs. 2-4 related in Figs. 1, 5-7) by a first program voltage on a plurality of memory cells belonging to a first address of the memory device (e.g., apply a program voltage to a memory cell; in Fig. 2 related in Figs. 1, 3-7); detecting at least one first memory cell among the plurality of memory cells by using a first determination level and a second determination level different from the first determination level (e.g., to define the threshold voltage level; in Fig. 3 related in Figs. 1-2, 4-7), the at least one first memory cell having a threshold voltage of a value different from a value between the first determination level and the second determination level (e.g., predetermined storage state or memory cell state at “10”, “00”, “01”; in Fig. 3 related in Figs. 1-2, 4-7); and generating unique information of the memory device (e.g., to store in the storage unit 124 for updating the incremental step. The selected update selection is unique information for updating the incremental step program voltage; in Fig. 2 related in Figs. 1, 3-7), based on a position of the first memory cell in the first address (implied the step of 420/520; in Figs. 4-5 related in Figs. 1-3, 6-7).  
Regarding claim 15, Hung, for example in Figs. 1-7, discloses wherein the first memory cell is set in an ON state at both the first and second determination levels, or set in an OFF state 
Regarding claim 16, Hung, for example in Figs. 1-7, discloses wherein the program operation is executed without verify after the program operation by the first program voltage (see for example in Fig. 3 related in Figs. 1-2, 4-7).  
Regarding claim 17, Hung, for example in Figs. 1-7, discloses further comprising: executing authentication of access to first data in the memory device (e.g., to store in the storage unit 124 for updating the incremental step. The selected update selection is unique information for updating the incremental step program voltage; in Fig. 2 related in Figs. 1, 3-7), based on the unique information (implied the step of 420/520; in Figs. 4-5 related in Figs. 1-3, 6-7).  
Regarding claim 19, Hung, for example in Figs. 1-7, discloses wherein the memory device includes a NAND flash memory (see for example in Fig. 6 related in Figs. 1-5, 7).  
Allowable Subject Matter
Claims 4-5, 10-11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record fail to teach or suggest a memory system as recited in claim 4, and particularly, wherein the memory device includes: a first block to be used for generating the unique information, the first block including the memory cells belonging to the first address; and a second block configured to store the unique information.  

Regarding claim 18, the prior arts of record fail to teach or suggest a control method of memory system as recited in claim 18, and particularly, wherein the memory device includes a first block, a second block, and a third block, the unique information is generated using the first block including the memory cells belonging to the first address; and the unique information is stored in the second block. the first data is stored in the third block, and the access to the first data is authenticated by using the unique information stored in the second block.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/THA-O H BUI/            Primary Examiner, Art Unit 2825